DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in reply to the amendment filed on 02/10/2022. After entry of this amendment, claims 1-20 re currently pending in this Application. 
	Any rejection and/or objection made in the previous Office Action and not repeated below is hereby withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/008957 to Kaur et al. (hereinafter Kaur) submitted in the IDS filed on 02/10/2020, in view of U.S. Patent No 4,227,350 to Fitzer.

With respect to claim 1, Kaur is drawn to nonwoven abrasive articles having a lofty open nonwoven web and binder which adhere abrasive particles to the web (Kaur, abstract, [0014]). The lofty nonwoven web reads on the claimed substrate. Kaur teaches that the abrasive particles can be formed ceramic abrasive particles, i.e. shaped abrasive particles, having a size as small as 23 microns, or between 23-925 µm as well as conventional abrasive particles having a size of 1-2000 microns (Kaur, [0026]-[0029]). The disclosure of “conventional abrasive particles” is taken to read on the claimed first abrasive particles or primary particles, and the disclosure of “shaped” or “formed” abrasive particles is taken to read on the claimed second abrasive particles or reinforcing particles. It is noted that Kaur specifically discloses “In addition to shaped abrasive particles, inventive articles may also contain conventional (e.g., crushed) abrasive particels.” (Kur, [0027]). Moreover, Kaur teaches that larger and smaller particles may be used together as the abrasive particles (Kaur, [0028], in particular, line 6). Thus, Kaur renders the use of a blend of abrasive particles comprising of first abrasive particles or primary particles and second abrasive particles or reinforcing particles obvious. Kaur discloses that a make coat is applied onto the nonwoven web, then particles are applied, and the make coat is cured, followed by applying a size coat and curing it (Kaur, [0015]).
Kaur discloses a ratio of the abrasive particles to the fiber diameter of 0.4-3.5 (Kaur, [0035]); Kaur, in addition, in multiple places, refers to U.S. Pat. No. 4,227,350 to Fitzer (Kaur, [0015] and [0022]) as a source/reference that not only Kaur looks into for teaching a process of forming a nonwoven abrasive article (Kaur, [0015]), but also as the source into which Kaur looks into for teaching a process of manufacturing nonwoven web (Kaur, [0022]). Fitzer, as disclosed by Kaur, discloses a process of manufacturing nonwoven web (Fitzer, cols. 1-6), and specifically teaches that the web comprises filaments having a diameter of the size of 5-125 mils (i.e. 127-3175 µm) and preferably of 10-20 mils (254-508 µm) (see Fitzer, column 5, lines 20-26).
Therefore, it would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified Kaur in order to include the teachings of Fitzer with regards to the filament or fiber diameter of 127-3175 microns as that taught by Fitzer motivated by the fact that Kaur literally refers to Fitzer as a source of information for process of manufacturing a nonwoven abrasive article as well as nonwoven web, and Kaur discloses that the nonwoven web utilized in the disclosure of Kaur is taken from the teachings of Fitzer (Kaur, [0015] and [0022]). Considering the fact that Fitzer teaches fiber diameter of 127-3175 µm, preferably 257-508 µm, and the fact that Kaur teaches the size of the shaped or formed abrasive particles is within the range of 23- 925 µm (Kaur, [0029]), the combination of references renders an average particle size of the claimed second abrasive particles or reinforcing particles being smaller than the average fiber diameter obvious. It is to be noted that overlapping range or ranges is sufficient to render a claim obvious. Moreover, it is noted that Kaur also teaches a particle size of 120-1020 microns for the formed abrasive particles (Kaur, [0032]); however, even considering this range, the combination of references renders an average particle size of the formed abrasive particles, i.e. claimed second abrasive particles or reinforcing particles, being smaller than the average fiber diameter obvious. Furthermore, considering the fact that Kaur teaches that the size of the conventional abrasive particles, i.e. claimed first abrasive particles or primary particles, is 1-2000 µm (Kaur, [0028]), combined with the teachings of Fitzer on the fiber/filament diameter (Fitzer, col. 5, lines 20-26), the combination of references renders the average particles size of the first abrasive particles or primary particles being equal to larger than the average fiber diameter obvious.
MPEP 2144.05 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. /n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

With respect to claim 2, as noted above, the combination of references renders a second polymeric binder or size coat disposed on the blend of abrasive particles and fibers obvious; in particular, Kaur, referring to the disclosure of Fitzer, teaches a make coat is applied onto the nonwoven web, then particles are applied, and the make coat is cured, followed by applying a size coat and curing it (Kaur, [0015])

With respect to claim 3, the combination of references renders claim 3 obvious; in particular, Kaur teaches that a prebond resin is applied to the nonwoven web prior to coating it with a curable composition, which is taken to read on the make coat (Kaur, [0021]); the prebond resin is taken to read on the claimed “web binder’. It is important to note that Kaur teaches that the prebond resin serves to help maintain the nonwoven web integrity during handling and may also facilitate bonding of the urethane binder to the nonwoven web. Thus, the prebond resin is between the filaments/fibers and the first or make coat. In addition, some of the materials disclosed for the prebond resin, such as acrylic resins and melamine-formaldehyde resins, are also disclosed in the specification of the present Application under examination as the preferred resins for a “web binder’. It is for these reasons that the disclosed prebond resin is taken to read on and render obvious the claimed “web binder”.

With respect to claim 4, as detailed out above, Kaur teaches that the abrasive particles can be conventional abrasive particles, i.e. claimed first abrasive particles or primary particles, having a size in the range of 1-2000 microns (Kaur, [0028]); additionally, Fitzer discloses filament/fiber diameter of, preferably, 254-508 microns. These disclosures together render the claimed ratio of the average primary particles to the average fiber diameter of 1.0:1.0 to 8.0:1.0 obvious.
MPEP 2144.05 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. /n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

With respect to claim 5, as detailed out above, Kaur teaches formed or shaped abrasive particles, i.e. claimed second abrasive particles or reinforcing particles, have a size within the range of 23 um to 925 µm (Kuar, [(0029]), or a range of 120-1020 microns (Kaur, [0032]). Fitzer teaches that the fiber/filament diameter is in the range of 127-3175 microns, preferably 254-508 microns (Fitzer, col. 5, lines 20-26). These combined teachings would result in an average particle size to fiber diameter which would have overlapping with the claimed ratio range of 0.1:1.0 to 0.99:1.0 obvious.
MPEP 2144.05 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

With respect to claim 6, the combination of references renders claim 6 obvious; in particular, Fitzer teaches fiber/filament diameter of 2-125 mils (i.e. 127-3175 µm), preferably 10-20 mils (i.e. 257-508 µm), which have overlapping with the claimed range. MPEP 2144.05 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

With respect to claim 7, the combination of references is seen to render claim 7 obvious; in particular, the teachings of the combined references is seen to render an average fiber diameter of from 1 denier to 300 denier obvious; this is in particular because Kaur recognizes the use of 200 denier fibers in their nonwoven abrasive articles (Kaur, [0072] and [0081]). Thus, it is evidenced that Kaur is drawn to using fibers having diameters which would anticipate or at least overlap the claimed diameter range of 1 denier to 300 denier obvious. In addition, Fitzer teaches the use of 5-125 mils and preferably 10-20 mils fibers (Fitzer, col. 5, lines 20-26) which is taken to render the claimed range obvious as well. MPEP 2144.05 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 8, Kaur teaches that the conventional abrasive particles, i.e. claimed primary particles, have a size in the range of 1-2000 microns, preferably less than 1000 microns (Kuar, [0028]). Thus, claim 8 is rendered obvious. MPEP 2144.05 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

With respect to claim 9, Kaur teaches the use of shaped or formed abrasive particles, i.e. claimed second abrasive particles or reinforcing particles, having a size of 23-925 um (Kaur, [0029]) or a size of 120-1020 µm (Kaur, [0032]) which renders the claimed range of 5-250 um obvious due to overlapping ranges. MPEP 2144.05 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

With respect to claim 10, Kaur teaches the use of formed or shaped abrasive particles in an amount of at least 50 wt% based on the total amount of abrasive particles and filler particles (Kaur, [0032]). It should be noted that Kaur recognizes the use of a both formed or shaped abrasive particles and conventional abrasive particles together (Kaur, [0027]). Thus, the at least 50wt% of formed or shaped abrasive particles is considered the amount of formed or shaped abrasive particles, i.e. claimed second abrasive particles or reinforcing particles, in the total amount of abrasive particles. The remaining amount, i.e. less than 50 wt%, is for the filler and conventional abrasive particles. However, considering the fact that the reference is open to the use of a combination of formed or shaped abrasive particles and conventional abrasive particles, the presence of conventional abrasive particles is inevitable. Considering the fact that claim 10 claims “0 to 85 wt%’ for the primary abrasive particles, or disclosed conventional abrasive particles, it is evidenced that the concentration of the conventional abrasive particles in Kaur renders the claimed range obvious especially in light of the presence of, not only 0 wt%, but also the fact that “0 to 85 wt%” includes amount just above zero but close to it. Thus, even if the filler would be present in large amount, the reference is seen to render the limitation of “0 to 85 wt% of the primary abrasive particles” obvious.

With respect to claim 13, Kaur teaches that the conventional abrasive particles, i.e. claimed first abrasive particles or primary particles, are of materials such as aluminum oxide, diamond, silicon carbide, cubic boron nitride, and more (Kaur, [0027)).

With respect to claim 14, Kaur teaches that the shaped or formed abrasive particles, i.e. claimed second abrasive particles or reinforcing particles, are of materials such as alumina sol gel and that they are of ceramic type materials (Kaur, [0026]). Additionally, Kaur teaches that the conventional abrasive particles are, in fact, of ceramic type material such as aluminum oxide (Kaur, [0027]). Thus, the reference teaches that the composition of the shaped or formed abrasive particles, i.e. claimed second abrasive particles or reinforcing particles, and the conventional abrasive particles, i.e. claimed first abrasive particles or primary particles, are the same.

With respect to claim 15, Kaur teaches that the fibers in the nonwoven web are of materials such as polyethylene terephthalate or polyester, rayon, cellulose, cotton, jute, hemp, etc. (Kaur, [0018]). Fitzer also teaches organic thermoplastic polymeric materials, such as polyesters, and more for the fiber/filament material (Fitzer, col. 4, lines 46-61).

With respect to claim 16, how the substrate or nonwoven web is produced, i.e. being air laid, is a process limitation in a product claim; considering the fact that claims 1-18, in particular, claim 1 is a product claim, process of manufacturing the nonwoven web is not seen to add patentable weigh to the examination of the product claim. MPEP 2111 sates “[E]ven though product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." /n re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”
Nevertheless, Kaur discloses a process in which the filaments free fall through an air space into a quench bath (Kaur, [0022]) which is disclosed in details in Fitzer (Fitzer, throughout the reference), and this is taken to render the claimed limitation of the substrate being air laid.

With respect to claim 17, Kaur teaches that the fibers may comprises staple fibers having a fiber length of at least about 20 mm, and less than about 110 mm (Kuar, [0016]). MPEP 2144.05 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

With respect to claim 18, Kaur teaches that, prior to impregnation with a curable composition, the nonwoven fiber web typically has a weight per unit area of at least 50 grams per square meter and less than about 400 gsm (Kaur, [0019]). MPEP 2144.05 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

With respect to claims 19 and 20, Kaur teaches a process of making abrasive article comprising, first, forming a nonwoven web, then applying a make coat followed by applying abrasive particles, curing the make coat, then applying the size coat, and curing the size coat to form the article (Kaur, [0015]). Kaur specifically discloses that a combination of formed or shaped abrasive particles (i.e. claimed second abrasive particles or reinforcing particles) and conventional abrasive particles (i.e. claimed first abrasive particles or primary particles) is used as well (Kaur, [0027]-[0028]). Moreover, Kaur refers to Fitzer as the source/reference disclosing a process of manufacturing a nonwoven abrasive article as well (see Fitzer, throughout the reference, in particular, Fitzer cols. 6-8).

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base
claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim and any intervening claims, and if the outstanding 112 rejections are properly addressed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art do not disclose the cumulative limitations of claims 1 and 11; in other words, the prior art do not disclose “The abrasive article of claim 1, wherein the abrasive particle blend comprises 60-85 wt% of primary abrasive particles, and 15-40 wt% of reinforcing abrasive particle”. Kaur discloses the use of at least 50 wt% of formed ceramic abrasive particles, which reads on the claimed reinforcing particles; the reference discloses that this is based on the abrasive particles and filler particles. The reference, also, discloses the use of a mixture of conventional abrasive particles and formed ceramic abrasive particles. Thus, the remaining less than 50 wt% is taken to include not only the filler particles but also the conventional abrasive particles. However, Kaur does not set forth how much conventional abrasive particles, which read on the claimed primary abrasive particles, are used. The reference, also, does not disclose how much of filler particles is used, so it is not possible to identify the proportion of the conventional abrasive particles in the less than 50 wt%. Nevertheless, due to the disclosure of Kaur on using a mixture of both types of abrasive particles, the only conclusion that can be made is the fact that conventional abrasive particles are present in the mixture of abrasive particles.
Additionally, the prior art do not disclose or suggest the cumulative limitations of claims 1, 3, and 12; in other words, the prior art do not disclose or suggest “The abrasive article of claim 3, wherein the abrasive article comprises: 30 to 70 wt% abrasive particles (i.e. the blend of abrasive particles), 5 to 35 wt% substrate (i.e. the web of lofty nonwoven fibers), 0 to 10 wt% web binder, 5 to 15 wt% make coat, 20 to 40 wt% size coat, and 0 to 15 wt% supersize.”

Response to Arguments
Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive.

Applicant has argued (see Remarks, filed 02/10/2022, last paragraph in page 6 to first paragraph page 7) that the “Office suggests that it would be prima facie obvious to modify Kaur to arrive at the claimed invention because: 1) Fitzer teaches a fiber diameter of 127-3175µm preferably 257-508 µm; 2) Kaur teaches the shaped or formed abrasive particles is within the range of 23-925 µm and conventional abrasive particles within a range of 1-2000 µm; and 3) these ranges overlap with the limitation an abrasive article having a web of nonwoven fibers and a blend of abrasive particles having a plurality of first abrasive particles with an average particles size greater than or qual to the average fiber diameter of the web and a plurality of second abrasive particles with an average particles size less than or equal to the average fiber diameter of the web (Office Action, pages 6-7)”.
The Examiner, respectfully, submits that contrary to Applicant’s argument, the Office Action mailed on 09/10/2021 stated “motivated by the fact that Kaur literally refers to Fitzer as a source of information for process of manufacturing a nonwoven abrasive article as well as nonwoven web, and Kaur discloses that the nonwoven web utilized in the disclosure of Kaur is taken from the teachings of Fitzer.” Thus, the obviousness rejection is not based on simply mixing two references, but that a clear and specific reference to Fitzer has been made in paragraphs [0015] and [0022] of Kaur as a source into which Kaur looks into for teaching a process of manufacturing nonwoven web and as a source for providing information on nonwoven abrasive articles. 

Applicant has argued that obviousness rejection can be rebutted on the grounds that a plurality of first abrasive particles with an average particles size greater than or equal to the average fiber diameter of the web and a plurality of second abrasive particles with an average particle size less than or equal to the average fiber diameter of the web is critical and provides for unexpected results not appreciated by the prior art. Applicant has continued to argued that Samples S5-7 which are based on a particle blend with a plurality of particles having an average particles size greater than or equal to the average fiber diameter of the web and a plurality of particles with an average particles size less than or equal to the average fiber diameter of the web outperformed Control 2 low, having a blend where both pluralities of particles had an average particle size greater than the average fiber diameter (see Remarks, page 7). Applicant has continued to argue that the trend persists for samples S8-10 low vs. control 3 low, S5-7 high vs. control 2 high, and S8-10 high vs. control 3 high (see Remarks, page 7). Applicant has, additionally, concluded that the prior art does not appreciate the improved grind ratio provided in abrasive articles including a particle blend with a plurality of particles having an average particle size greater than or equal to the average fiber diameter of the web and a plurality of particles with an average particles size less than or equal to the average fiber diameter of the web (see Remarks, page 8) and that the prior art provides no motivation to select this type of blend based on the aforementioned ranges cited by the Office (see Remarks, page 7). 
The Examiner, respectfully, submits that while sufficient evidence proving unexpected result can rebut an obviousness rejection, this is not found to be the case in the examination and review of the arguments filed on 02/10/2022 and Samples provided in the original disclosure of the present Application under examination. This is because the data/samples provided in the original disclosure of the present Application under examination are not commensurate in scope with the claims: 
1) the Samples provided in the specification are based on a specific concentration of abrasive grains, for example, Samples 5-7 are based on a concentration of only 65 wt% for primary abrasive particles and only 35wt% for the reinforcing abrasive particles; however, no concentration is claimed in independent claim 1; 
2) not only no concentration is claimed in claim 1, the data in the original disclosure of the present Application under examination, on which Applicant has relied to provided unexpected results, is based on only one value in concentration; thus, there is not sufficient number of experiments to prove the existence of unexpected results. This is because claim 1 does not recite anything as to the concentration of each type of abrasive particles. 
3) the material of the abrasive particles used as primary abrasive particles in Control 2 and Samples 5-7 is ANSI 46 and for reinforcing abrasive particles in the same Samples, it is ANSI 120, 150, and 240. It is also noted that in Samples 8-10 and Control 3, are disclosed to be based on ANSI 60 as primary abrasive particles and ANSI 120, 150, and 240 as the reinforcing abrasive particles. Furthermore, the material of the abrasive particles in Samples 11-13 as well as Control 4, for primary abrasive particles is ANSI 80, and the material for the reinforcing abrasive particles for the same samples are ANSI 120, 150, and 240. In short, it is evidenced, from the Samples, that the nature and material of the abrasive particles would affect the outcome and performance of the abrasive articles. However, no indication as to the nature of the materials of two types of abrasive particles as claimed in claim 1 has been recited in the language of claim 1. Moreover, it is noted that the specification does not disclose the specific nature and composition for ANSI 46, 60, 80, 120, 150, and 240 either.
4) Finally, while the arguments are drawn to the effect of the average particle size of the abrasive particles relative to the average fiber diameter, it is noted that only one value in terms of particle size for the primary abrasive particles of each set and each samples have been used in the data generated in the specification of the present Application under examination. 

It is important to note that many factors affect a grinding performance, some of which are composition/material, size/diameter and concentration of abrasive particles, none of which has been specified in either independent claims, but all samples in the specification are based on specific material, size, and concentration of abrasive particles. 
Furthermore, according to MPEP 416.05(d) “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.” In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
Additionally, MPEP 716.02(d)(II) states “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.” In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

 It is noted that Applicant has not provided any specific argument with respect to independent claim 19. However, assuming Applicant meant to present the same arguments presented over independent claim 1 for claim 19, the same response provided above would be applicable to any such argument presented over claim 19 as well.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731